Carley, Judge.
Appellants’ notice of appeal states that it is taken from an “order and Judgment of the State Court of Fulton County, entered on the 19[th] day of July, 1982 . . .” The only judgment of that court entered on that date in the record before us is an order, entered pursuant to appellee’s motion, which holds appellants in contempt of court for their refusal to comply with a previous order. The only enumeration of error asserted is that this order of July 19,1982 fails to comply with OCGA § 9-11-52 (Code Ann. § 81A-152), requiring findings of fact and conclusions of law.
“The application for contempt presented in this case was a motion before the court, not coming within the ambit of [OCGA § 9-11-52 (Code Ann. § 81A-152)], and, as such, the trial judge did not err in failing to make special findings of fact and conclusions of law.” Fields v. Fields, 240 Ga. 173, 174 (1) (240 SE2d 58) (1977).

Judgment affirmed.


Shulman, C. J., and Quillian, P. J., concur.

*382Decided January 26, 1983 —
Rehearing denied February 9, 1983 —
Leroy Baldwin, pro se.
Douglas Mann, Steven J. Knezo, for appellee.